     Case 3:13-cv-04896-K Document 183 Filed 01/28/19        Page 1 of 5 PageID 3609


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

KELVION WALKER,                             §
                                            §
               Plaintiff,                   §
                                            §
v.                                          §    Civil Action No. 3:13-CV-4896-K
                                            §
AMY WILBURN,                                §
                                            §
               Defendant.                   §

                                SCHEDULING ORDER

       The Court, having considered the parties’ Joint Status Report filed January 25,
2019, finds that the following order should be entered pursuant to Fed. R. Civ. P.
16(b), and the local rules of this Court, to schedule this case for trial. Unless otherwise
ordered or specified herein, all limitations and requirements of the Federal Rules of
Civil Procedure, as amended, must be observed. Unless otherwise ordered herein, all
deadlines set by prior order remain in effect.

1.       This Order shall control the disposition of this case. The deadlines set forth
         in this Scheduling Order may be extended only by formal written motion to the
         Court and only upon a showing of good cause. Any requested extension of a
         pretrial deadline shall not affect the trial date or any other pretrial
         deadlines. The Court will not grant motions to continue the trial setting
         absent exigent circumstances, even if the parties file an agreed motion.

2.       This case is set for JURY trial on the Court’s three-week docket beginning
         September 9, 2019. Counsel and the parties shall be ready for trial on two (2)
         days notice at any time during this three-week period. Any potential conflicts
         must be called to the attention of the Court in writing within ten (10) days
         from the date of this order.
     Case 3:13-cv-04896-K Document 183 Filed 01/28/19         Page 2 of 5 PageID 3610




3.       By August 12, 2019 all pretrial material shall be filed with the Court. Mailing
         these materials on this date is insufficient. The pretrial materials must include
         the following:

         a.    A joint pretrial order shall be submitted by the plaintiff’s attorney which
               covers each of the matters listed in Local Rule 16.4 and which states the
               estimated length of trial and whether the case is a jury or non-jury trial.
               If an attorney for either party does not participate in the preparation of
               the joint pretrial order, the opposing attorney shall submit a separate
               pretrial order with an explanation of why a joint order was not submitted.
               However, failure to agree upon content or language is not an excuse for
               submitting separate pretrial orders because each party may submit its
               version of any disputed matter in the joint pretrial order. If the joint
               pretrial order is approved by the Court, it will control all subsequent
               proceedings in this case.

         b.    Each party shall provide a list of witnesses and provide (i) the name and
               address of each witness and (ii) a brief narrative of the testimony to be
               covered by each witness. The parties must also divide its list of witnesses
               into groups of “probable witnesses,” “possible witnesses,” “experts,” and
               “record custodians.”

               Pursuant to Fed. R. Civ. P. 16(c)(2)(O), and section VII of the United
               States District Court for the Northern District of Texas Civil Justice
               Expense and Delay Reduction Plan, the Court intends to impose a
               reasonable limit on the time allowed for presenting evidence in this case.
               Accordingly, the parties must also state the expected duration of direct
               and cross examination of each witness.

         c.    Each party shall file a list of exhibits and a designation of portions of
               depositions to be offered at trial. The list of exhibits shall describe the
               documents or things in numbered sequence. The documents or things to
               be offered as exhibits shall be numbered by attachment of labels to
               correspond with the sequence on the exhibit list. In addition, counsel for
               each party intending to offer exhibits shall exchange a complete set of
               marked exhibits with opposing counsel; and shall deliver on the day the
               case is called for trial, a set of marked exhibits to the Court’s chambers
               (except for large or voluminous items that cannot be easily reproduced).
               All Exhibits must be provided to the Court and opposing counsel in

                                             2
     Case 3:13-cv-04896-K Document 183 Filed 01/28/19           Page 3 of 5 PageID 3611


               PORTRAIT FORMAT not Landscape Format. Each exhibit list shall
               be accompanied by a written statement, signed by counsel for each party
               (except the party offering the exhibit) stating as to each exhibit either (i)
               the parties agree to its admissibility or (ii) the admissibility of the exhibit
               is objected to, identifying the nature and legal basis of the objection, and
               the names of the party or parties urging the objection. Counsel for the
               party proposing to offer the exhibit shall be responsible for coordinating
               activities related to preparation of such a statement. The Court may
               exclude any exhibit offered at trial unless such a statement has been filed
               in a timely manner.

         d.    Requested jury instructions shall be filed by each party. Each proposed
               instruction or conclusion of law shall be accompanied by citation to
               statutory or case authority and/or pattern instructions. The parties
               should, to the extent possible, rely on authority from the U.S. Supreme
               Court and Fifth Circuit. The parties shall submit a hard copy of the
               proposed instructions or conclusions and email a Word or Wordperfect
               version to Kinkeade_Orders@txnd.uscourts.gov.

         e.    In a non-jury case, each party having the burden of persuasion on an issue
               shall file proposed findings of fact and conclusions of law accompanied
               by citation to statutory or case authority. Within five (5) days thereafter,
               any opposing party shall serve proposed findings and conclusions with
               authority on that issue, numbered in paragraphs corresponding to those
               filed by the party with the burden of proof.

         f.    Motions in limine, if any, shall be filed by each party. Motions in limine
               must be limited to matters actually in dispute after conference with
               opposing counsel.

         g.    Each party shall file proposed voir dire questions, if any, it would like the
               Court to consider asking the jury panel.

         h.    Trial briefs, if any, shall be filed by each party. In the absence of an order
               from the Court, trial briefs are not required, but are welcome.

4.       On the day the case is called for trial, additional copies of the list of witnesses
         and list of exhibits shall be delivered by each party to the court reporter.



                                              3
     Case 3:13-cv-04896-K Document 183 Filed 01/28/19          Page 4 of 5 PageID 3612


5.       At least fourteen (14) days before the trial date, the parties and their respective
         lead counsel shall hold a face-to-face meeting to discuss settlement. Individual
         parties and their counsel shall participate in person, not by telephone or other
         remote means.       All other parties shall participate by representative or
         representatives, in addition to counsel, who shall have unlimited settlement
         authority and who shall participate in person, not by telephone or other remote
         means. If a party has liability insurance coverage as to any claim made against
         that party in this case, a representative of each insurance company providing
         such coverage, who shall have full authority to offer policy limits in settlement,
         shall be present at, and participate in, the meeting in person, not by telephone
         or other remote means. At this meeting, the parties shall comply with the
         requirements of Local Rule 16.3.

6.       Within seven (7) days after the settlement meeting, the parties shall jointly
         prepare and file a written report, which shall be signed by counsel for each party,
         detailing the date on which the meeting was held, the persons present (including
         the capacity of any representative), a statement regarding whether meaningful
         progress toward settlement was made, and a statement regarding the prospects
         of settlement.

7.       This Court orders the parties not to include “private or sensitive information in
         any document filed with the Court unless [it] is necessary to the case.” This
         includes but is not limited to social security numbers, taxpayer identification
         numbers, financial account numbers, minors names, and dates of birth.

8.       Judge's Courtesy Copy of Documents Filed by Electronic Means:

         In civil cases, Judge Kinkeade requires parties to provide copies of all dispositive
         motions, responses, replies and appendices thereto, and any filing totaling more
         than 25 pages in length. Copies must be printed on front side only, not
         front-back. These copies must be delivered to the Clerk’s office within three
         (3) business days of the filing date. Failure to comply with this requirement may
         result in the party’s document being unfiled by the Court. Furthermore, all hard
         copies must be properly bound either by sufficiently affixed staple, ACCO
         fastener, spiral binding, or, for a voluminous document, a 3-ring binder.
         Appendices and other documents fastened by paper clips, binder clips, rubber
         bands, or any other means are unacceptable. Exhibits must be tabbed, and the
         exhibits must be in PORTRAIT FORMAT not landscape format.



                                              4
  Case 3:13-cv-04896-K Document 183 Filed 01/28/19         Page 5 of 5 PageID 3613


9. Local Counsel must sign all documents filed in this case pursuant to Fed. R.
   Civ. P. 11, and also comply with Local Rule 83.10(b).

10. Upon making an appearance in a case, Judge Kinkeade requires every
    attorney (not just lead attorneys) to provide their cell phone numbers where
    they can be reached at any time. This information is to be filed “Under Seal”
    entitled “Attorney Contact Information”. If not already filed with the Court,
    any attorneys shall file the required document within 14 days from the date
    of this order.

11. Should any party or counsel fail to cooperate in accomplishing anything required
    by this order, such party or counsel or both may be subject to sanctions, including
    dismissal or entry of default without further notice.


      SO ORDERED.

      Signed January 28th, 2019.




                                        ______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




                                          5
